NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50394

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00112-PA-1

 v.
                                                MEMORANDUM*
ANDREW SUTTON BLITZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Andrew Sutton Blitz appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for

conspiracy, possession of unauthorized devices, aggravated identity theft, and

aiding and abetting, in violation of 18 U.S.C. §§ 371, 1029, 1028A, and 2. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Blitz contends that the district court erred by imposing a two-level

sentencing enhancement under U.S.S.G. § 3C1.2 for reckless endangerment during

flight from law enforcement. Blitz concedes that the high-speed chase constituted

reckless endangerment, but argues that the district court clearly erred by finding he

was the driver of the vehicle involved in the chase. The district court’s finding that

Blitz was the driver was not clearly erroneous because it was supported by a law

enforcement officer’s identification of Blitz as the man he saw fleeing the scene of

the chase, the fact that Blitz had access to the vehicle, and Blitz’s co-conspirator’s

statement. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017)

(en banc) (district court’s factual findings at sentencing are reviewed for clear

error); United States v. Spangle, 626 F.3d 488, 497 (9th Cir. 2010) (district court’s

factual findings are clearly erroneous only if they are “illogical, implausible, or

without support in the record”). Contrary to Blitz’s argument, the district court did

not err by relying on the police officer’s identification because other evidence

corroborated it. See United States v. Ingham, 486 F.3d 1068, 1076 (9th Cir. 2007)

(district court may rely on hearsay at sentencing as long as it is supported by “some

minimal indicia of reliability” (internal quotations omitted)).

      AFFIRMED.




                                           2                                    17-50394